Citation Nr: 1648312	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to September 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, the Board remanded these matters for additional development.

The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issue of earlier effective date for the award of a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

By September 2016 and October 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeals in these matters; there are no questions of fact or law remaining for appellate consideration.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran is withdrawing his appeal, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.
 
Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, prior to the promulgation of a decision in these, the Veteran submitted correspondence in September and October 2016 expressing his intent to withdraw his appeal.  Accordingly, there remain no further allegations of error of fact or law remaining for the Board to consider, and the Board has no further jurisdiction.  Thus, the appeal must be dismissed.
ORDER

The appeal is dismissed.


REMAND

A July 2016 rating decision granted the Veteran a TDIU rating effective February 10, 2012.  In October 2016, the Veteran submitted a notice of disagreement seeking an appeal of the effective date for that award.  However, no statement of the case has been issued in that appeal.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate statement of the case addressing the Veteran's appeal seeking an earlier effective date for the award of a TDIU rating, inform the Veteran and his representative of the appropriate time window for filing a substantive appeal and perfecting his appeal in that matter.  If the Veteran does timely perfect that appeal, the matter should be returned to the Board for appellate consideration.






The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


